    Case: 1:20-cr-00080 Document #: 22 Filed: 07/01/20 Page 1 of 2 PageID #:104




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   Case No. 20-CR-080
       v.
                                                   Honorable Gary S. Feinerman
 CARTER BRETT



                            JOINT STATUS REPORT

      On June 26, 2020, the Court directed the parties to confer and report on two

issues: (1) whether a sentencing hearing may now be scheduled in this matter; and

(2) whether the July 14, 2020, status hearing should be rescheduled. ECF 21. The

United States and counsel for the defendant conferred and jointly report as follows.

      First, in the view of the parties, it is still too soon to schedule the defendant’s

sentencing, due to the ongoing nature of the government’s investigation, and the need

for the defendant’s ongoing cooperation to be fully complete in order to be properly

evaluated prior to sentencing. Therefore, the parties request that the Court continue

to hold in abeyance the sentencing hearing and all sentencing-related proceedings in

this matter.

      Second, in light of the government’s ongoing investigation, as well as the

ongoing pandemic, the parties request that the Court reschedule the July 14, 2020,

status hearing in this matter. The parties request that the Court (a) set this matter

for a status conference on September 15, 2020, at 10:15 a.m.; (b) waive the

defendant’s presence pursuant to Federal Rule of Criminal Procedure 43(b)(c); and

                                          -1-
    Case: 1:20-cr-00080 Document #: 22 Filed: 07/01/20 Page 2 of 2 PageID #:105




(c) conduct this hearing by videoconference or teleconference in order to protect the

health and safety of the defendant, defense counsel, prosecutors, court staff, and the

public by reducing the number of in-person hearings to the greatest extent possible.



                                           Respectfully submitted,



 _________________________________________ _________________________________________
 DANIEL W. GLAD                            GREGG L. SMITH
  daniel.glad@usdoj.gov                     glslaw40@att.net
  Assistant Chief
                                           205 West Randolph Street, Suite 610
 CHESTER C. CHOI                           Chicago, Illinois 60606
  chester.choi@usdoj.gov                   +1.312.629.1778
 JILLIAN M. ROGOWSKI                       Attorney for Defendant
  jillian.rogowski@usdoj.gov
 JASON C. TURNER
  jason.turner@usdoj.gov
  Trial Attorneys

 U.S. Department of Justice
 Antitrust Division
 209 South LaSalle Street, Suite 600
 Chicago, Illinois 60604
 +1.312.984.7200




                                         -2-
